DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 01/06/2020.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4. 	Claim 17 is objected to because of the following informalities:  
Regarding claim 17, Line 8, Applicant claim “provide the output pad signal to the output pad based on the based on”, where one of the repetition   “based on” should be omitted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. 	Claims 1, 16, 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tan et al. (“Tan”, US Pub 2015/0070086).
Regarding claim 1, Regarding claim 1, Tan teaches (Fig. 1-4) a device (IC 100), comprising: an output pad (I/O PAD 240) that is configured to supply an output pad voltage (on pathway 125); tracking circuitry (210, 230) 
Regarding claim 16, Tan teaches (Fig. 1-4) a voltage tracking circuit (210, 230), comprising: an output stage (220) having output transistors (313, 314) that are configured to receive a first tracking signal (313 receiving dv2), receive a second tracking signal (314 receiving dv1), and provide an output pad signal (at node 315) to an output pad (240) based on the first tracking signal (dv2)and the second tracking signal (dv1); a feedback stage (i.e. 210) that is configured to receive the output pad signal (on pathway 125) from the output stage (220) and provide a pad feedback signal (at node 337, 338) based on the output pad signal (at node 336); and a tracking stage (i.e. 230) that is configured to receive a first signal (335), receive a second signal (gnd) that is different than the first signal z(335),  receive the output pad signal (at node 336) from the output pad (240), receive the pad feedback signal (since 240 is input/output PAD, it has functionality of providing feedback voltage) from the feedback stage (210), and provide the first tracking signal (dv2) and the second tracking signal (dv1) to the output stage (220) based on the first signal (335), the second signal (gnd), the output pad signal (at node 315), and the pad feedback signal (at 336).
Regarding claim 20, Tan teaches (Fig. 1-4) a method, comprising: fabricating an output pad (240) that is configured to supply an output pad voltage (on pathway 125); fabricating a tracking circuit (210, 230) that is configured to receive a first voltage (i.e. 335), receive a second voltage (gnd) that is different than the first voltage (335), receive the output pad voltage (at node 336) as a feedback voltage (since 240 is input/output PAD, it has functionality of providing feedback voltage), and provide a first tracking voltage (dv2) and a second tracking voltage (dv1) based on the first voltage (335), the second voltage (gnd) and the feedback voltage (at node 336); and
fabricating an output circuit (220) that is configured to receive the first tracking voltage (dv2) and the second tracking voltage (dv1) from the tracking circuit (210, 230) and provide the output pad voltage (at node 315) to the output pad (240) based on the first tracking voltage (dv2) and the second tracking voltage (dv1).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 2-10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US Pub 2015/0070086), in view of Ho et al. (“Ho”, US Pub 2009/0195267)
Regarding claim 2, Tan teaches the first voltage (335) refers to a first operating voltage, and wherein the second voltage (gnd) refers to a second operating voltage 
However, Tan fails to teach a first operating voltage being in a first range and a second operating voltage in a second range that is different than the first range.
However, Ho teaches (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) a first operating voltage (209 after level-shifting VA (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) being in a first range (i.e. Vin-(Vin_max/2), where Vin is between 2.3-5.5. V) And a second operating voltage (211 after level-shifting VB (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) in a second range (i.e. Vin_max/2, where Vin is between 2.3-5.5. V) that is different than the first range. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 3, Tan teaches the tracking circuitry (210, 230; para 40-46) is configured to 

receive a second reference voltage (initial Vref2 that is passed thru 230, 220, and 240, respectively) related to the second operating voltage (ground),
provide a first reference tracking voltage (i.e. using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements) based on the first reference voltage (initial Vref1 that is passed thru 230, 220, and 240, respectively), and 
provide a second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements) based on the second reference voltage (Vref2).
Regarding claim 4, Tan teaches the output circuitry (220) includes switch structures (transistors in 220) that are configured to 
receive the first tracking voltage (dv2) from the tracking circuitry (210, 230), 
receive the second tracking voltage (dv1) from the tracking circuitry (210, 230), and 
provide the output pad voltage (i.e. at node 336) to the output pad (240) 
based on the first tracking voltage (dv2) and the second tracking voltage (dv1).
Regarding claim 5, Tan teaches the switch structures (transistors in 220) include a first transistor (313) and a second transistor (314), wherein the first transistor (313) is coupled to the second transistor (314), wherein the second transistor (314) is coupled to the first transistor (313) and an output pad (240). 
However, Tan fail to teach the first transistor is coupled between a first supply voltage and the second transistor, wherein the second transistor is coupled between the first transistor and an output, and wherein the first supply voltage is provided to the output as the output voltage when the first transistor and the second transistor are activated.
However, Ho teaches (Fig. 2-6; using output switch 203 detail is described in Fig. 3; Para 19-20, 25-54) the first transistor (MP0) is coupled between a first supply voltage (Vin) and the second transistor (MP1), 
wherein the second transistor (MP1) is coupled between the first transistor (MP0) and an output (111), and 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 6, Tan teaches the tracking circuitry (210, 230) provides the first tracking voltage (dv2) to a gate of the first transistor (313). 
However, Tan fail to teach the first transistor (P0) provides the first supply voltage (DVDD) to the second transistor (P1) when activated by the first tracking voltage (PG_track).
However, Ho teaches (Fig. 2-6; using output switch 203 detail is described in Fig. 3; Para 19-20, 25-54) the first transistor (MP0) provides the first supply voltage (Vin) to the second transistor (MP1) when activated by the first tracking voltage (209 from tracking circuit/level shifter/or pre-driver 201).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 7, Tan teaches the tracking circuitry (210, 230) provides the first reference tracking voltage (i.e. using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements), and wherein the second transistor (314) provides output to the output pad (PAD 240) when activated. 
However, Tan fails to teach the tracking circuitry provides the first reference tracking voltage to a gate of the second transistor, and wherein the second transistor provides the first supply voltage to the output when activated by the second reference tracking voltage.
However, Ho teaches the tracking circuitry (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) provides the first reference tracking voltage (GMPH) to a gate of the second transistor (MP1), and wherein the second transistor (MP1) provides the first supply voltage (Vin) to the output (111) when activated by the second reference tracking voltage (GMN0).

Regarding claim 8, Tan fail to teach the switch structures (switches in 220) proving to the output pad (240), the output pad voltage. 
However, Tan fail to teach a third transistor and a fourth transistor, wherein the third transistor is coupled between the output and the fourth transistor, wherein the fourth transistor is coupled between the third transistor and a second supply voltage, and wherein the second supply voltage is provided to the output as the output voltage when the third transistor and the fourth transistor are activated.
However, Ho teaches the switch structures (Fig. 2-6; using output switch 203 detail is described in Fig. 3; Para 19-20, 25-54) include 
a third transistor (MN1) and a fourth transistor (MN0), 
wherein the third transistor (MN1) is coupled between the output (111) and the fourth transistor (MN0), 
wherein the fourth transistor (MN0) is coupled between the third transistor (MN1) and a second supply voltage (VSS), and 
wherein the second supply voltage (VSS) is provided to the output (111) as the output voltage when the third transistor (MN1) and the fourth transistor (MN0) are activated.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 9, Tan teaches the tracking circuitry (210, 230) provides the second tracking voltage (dv1) to a gate of output circuit’s transistor (220), and wherein the output circuit’s transistor (220) provides the second supply voltage (gnd) when activated by the second tracking voltage (dv1).
However, Tan fails to teach the output circuit transistors comprising third and fourth transistors, where the second tracking voltage is provided to a gate of the fourth transistor, and wherein the fourth transistor provides the second supply voltage to the third transistor when activated by the second tracking voltage.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage controlled by the corresponding tracking signal, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 10, Tan teaches the tracking circuitry (210, 230) provides the second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements) to a gate of the output circuit transistor (220), and wherein the output circuit  transistor (220) provides the second supply voltage (gnd) to the output pad (240) when activated by the second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements).
However, Tan fails to teach the output circuit transistors comprising third and fourth transistors, provides the second reference tracking voltage to a gate of the third transistor, and wherein the third transistor provides the second supply voltage to the output when activated by the second reference tracking voltage.
However, Ho teaches the tracking circuitry (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) provides the second reference tracking voltage (VGMN0) to a gate of the third transistor (MN1), and wherein the third transistor (MN1) provides the second supply voltage (VSS) to the output (via 111) when activated by the second reference tracking voltage (VGMN0).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage controlled by the corresponding tracking signal, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
claim 17, Tan teaches the tracking stage (210, 230) is configured to 
receive a first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively), 
receive a second reference signal (initial Vref2 that is passed thru 230, 220, and 240, respectively) that is different than the first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively), and 
provide a first reference tracking signal (i.e. adjusted Vref1, using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements) and 
a second reference tracking signal (i.e. adjusted Vref2, using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements)
based on the first reference signal (initial Vref1 that is passed thru 230, 220, and 240, respectively) and the second reference signal (initial Vref2 that is passed thru 230, 220, and 240, respectively), and
the output transistors (transistors in 220) of the output stage (220) are configured to 
receive the first reference tracking signal (adjusted Vref1 is provided, via 230), 
receive the second reference tracking signal (adjusted Vref2 is provided, via 230), and 
provide the output pad signal to the output pad (240) 
based on the based on 
the first tracking signal (dv2), 
the second tracking signal (dv1), 
However, Tan fail to teach the output transistors of the output stage are configured to provide the output pad signal to the output (240) the based on the first reference tracking signal, and the second reference tracking signal.
However, Ho teaches the output transistors of the output stage (203) are configured to provide the output signal to the output (111) the based on (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) the the first tracking signal (209), the second tracking signal (211), the first reference tracking signal (Vgmp1), and the second reference tracking signal (Vgmn0).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage controlled by the corresponding tracking signal, as disclosed by Ho, as doing 
Regarding claim 18, Tan teaches the output transistors of the output stage (220) include a first transistor (313), and a second transistor (314), and wherein: the first transistor (313) is coupled to the second transistor (314), the second transistor (314) is coupled between the first transistor (313) and the output pad (240), the supply voltage is provided to the output pad (240) as the output pad voltage when the first transistor (313) and the second transistor (314) are activated, and the ground voltage (ground) is provided to the output pad (240) as the output pad voltage 
However, Tan fails to teach the output transistors of the output stage include a third transistor and a fourth transistor, and wherein: the first transistor is coupled between a supply voltage and the second transistor, the third transistor is coupled between the output and the fourth transistor, the fourth transistor is coupled between the third transistor and a ground voltage, the supply voltage is provided to the output as the output voltage when the first transistor and the second transistor are activated, and the ground voltage is provided to the output as the output voltage when the third transistor and the fourth transistor are activated.
However, Ho teaches the output transistors of the output stage (203) include a third transistor (MN1) and 
a fourth transistor (MN0), and wherein:
the first transistor (MP0) is coupled between a supply voltage (Vin) and the second transistor (MP1), 
the second transistor (MP1) is coupled between the first transistor (MP0) and the output (111), 
the third transistor (MN1) is coupled between the output (111) and the fourth transistor, (MN0) 
the fourth transistor (MN0) is coupled between the third transistor (MN1) and a ground voltage (Vss), 
the supply voltage (Vin) is provided to the output (111) as the output voltage (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a to drive 203; Para 19-20, 25-54)
when the first transistor (MP0) and the second transistor (MP1) are activated, and
the ground voltage (Vss) is provided to the output (111) as the output voltage (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a to drive 203; Para 19-20, 25-54)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage controlled by the corresponding tracking signal, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
Regarding claim 19, Tan teaches the tracking stage (210, 230) provides the first tracking signal (dv2) to a gate of the first transistor (313), and the first transistor (313) provides the supply voltage to the second transistor (314) when activated by the first tracking signal (dv2), the tracking stage (210, 230) provides the first reference tracking signal (i.e. adjusted Vref1, using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements), and the second transistor (314) provides the supply voltage to the output pad (240).
However, Tan fail to teach the first transistor provides the supply voltage to the second transistor when activated by the first tracking signal,
the tracking stage provides the first reference tracking signal to a gate of the second transistor, and 
the second transistor provides the supply voltage to the output pad when activated by the first reference tracking signal,
the tracking stage provides the second tracking signal to a gate of the fourth transistor, and 
the fourth transistor provides the ground voltage to the third transistor when activated by the second tracking signal, and
the tracking stage provides the second reference tracking signal to a gate of the third transistor, and 
the third transistor provides the ground voltage to the output pad when activated by the second reference tracking signal.
However, Ho teaches the first transistor (MP0) provides the supply voltage (Vin) to the second transistor (MP1) when activated by the first tracking signal (209),
the tracking stage (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a to drive 203; Para 19-20, 25-54) provides the first reference tracking signal (VGMP1) to a gate of the second transistor (MP1), and 

the tracking stage (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a to drive 203; Para 19-20, 25-54) provides the second tracking signal (211) to a gate of the fourth transistor (MN0), and 
the fourth transistor (MN0) provides the ground voltage (Vss) to the third transistor (MN1) when activated by the second tracking signal (211), and
the tracking stage provides the second reference tracking signal (Vgmn0) to a gate of the third transistor (MN1), and 
the third transistor (MN1) provides the ground voltage (Vss) to the output (111) when activated by the second reference tracking signal (vgmn0).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan’s device to include ranges of operating voltages, along with switch configuration for output stage controlled by the corresponding tracking signal, as disclosed by Ho, as doing so would have provided much more reliable and faster supports for an IC Chip circuit, as taught by Ho (para 1-3, 5 and abstract).
9. 	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US Pub 2015/0070086), in view of Ho (US Pub 2009/0195267) and Drapkin et al. (“Drapkin”, US Pat 6400546).
Regarding claim 11, Tan and Ho fails to teach the first supply voltage is between a first intermediate voltage and an upper boundary voltage, and wherein the second supply voltage is between a lower boundary voltage and a second intermediate voltage.
However, Drapkin teaches (Fig. 2-4; col. 3 L30-col. 6 L67) the first supply voltage (Fig. 2-4; 128) is between 
a first intermediate voltage (Fig. 3-4; i.e. 200) and 
an upper boundary voltage (boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122), and 
wherein the second supply voltage (i.e. gnd) is between 
a lower boundary voltage (0V, however boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122) and 
a second intermediate voltage (i.e. using 208).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Tan and Ho’s voltage tracking circuitry to include the first supply voltage being between a first intermediate voltage and an upper boundary voltage, and the second supply voltage being between a lower boundary voltage and a second intermediate voltage, as disclosed by Drapkin, as doing so would have provided further protection for other load circuit from overvoltage or undervoltage, as taught by Drapkin (col. 1 L19-16, col. 2 L28-40 and abstract).
Regarding claim 12, Tan teaches during a fail-safe condition, the first supply voltage (335) is similar (using 210’s programmable resistance value, which readjusts 210, 230 and 220, respectively) to the lower boundary voltage (0V), and the output pad voltage (240) is similar to the upper boundary voltage (i.e. 311, 312).
Allowable Subject Matter
10. 	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, a search of prior art(s) failed to teach “during a first mode of operation, the first supply voltage is similar to the upper boundary voltage at a first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the first level minus the second intermediate voltage, which refers to the first intermediate voltage” (See, Applicant’s SPEC, para 20).
Regarding claim 14, a search of prior art(s) failed to teach “during a second mode of operation, the first supply voltage is similar to the upper boundary voltage at a second level that is less than the first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the second level minus the second intermediate voltage” (See, Applicant’s SPEC, para 20) .
claim 15, a search of prior art(s) failed to teach “during a third mode of operation, the first supply voltage is similar to the upper boundary voltage at a third level that is less than the second level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the third level minus the second intermediate voltage, which refers to the lower boundary voltage” (See, Applicant’s SPEC, para 20).
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        9/15/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838